 


Heads of Agreement
 


 
Goldplata Resources Peru S.A.C.
Goldplata Peru
 
Goldplata Resources Inc.
Goldplata Resources
 
Goldplata Resources Sucursal-Colombia
Goldplata Colombia
 
Goldplata Corporation Limited
Goldplata Corporation


 
(collectively referred to as the Owners)
 
and
 
 
Goldplata Mining International Corporation
Goldplata Mining


 
and
 
 
De Beira Goldfields Inc.
De Beira


 


 


 


 


 
The Clayton Utz contact for this document is
Meredith Campion/Graeme Carlin on + 61 8 9426 8000
Clayton Utz
Lawyers
QV.1 250 St George's Terrace Perth WA 6000 Australia
GPO Box P1214 Perth WA 6844
T + 61 8 9426 8000  F + 61 8 9481 3095
www.claytonutz.com
Our reference  60021/15283/80062958
 
Page - 1

--------------------------------------------------------------------------------


 
 
Heads of Agreement made
at                          on                           2007
 
Parties
Goldplata Resources Peru S.A.C. care of  9 Lotissement Mont Joyeux, Cayenne,
French Guinana ("Goldplata Peru")

 
 
Goldplata Resources Inc. care of 9 Lotissement Mont Joyeux, Cayenne, French
Guiana ("Goldplata Resources")

 
 
Goldplata Resources Sucursal-Colombia. care of Calle 33AA No. 80C-18 La
Castellana, Medellin, Antioquia, Colombia ("Goldplata Colombia")

 
 
Goldplata Corporation Limited. care of Calle 33AA No. 80C-18 La Castellana,
Medellin, Antioquia, Colombia ("Goldplata Corporation")

 
 
(collectively "the Owners")

 
 
Goldplata Mining International Corporation care of  9 Lotissement Mont Joyeux,
Cayenne, French Guinana ("Goldplata Mining")

 


 
AND

 
 
De Beira Goldfields Inc. of 30 Ledgar Road Balcatta, Western Australia ("De
Beira")

 
Recitals
 
A.  
The Owners and De Beira are parties to the Project Agreements and the Titiribi
Agreement.

 
B.  
Goldplata Resources is the holding company of the Owners.

 
C.  
The Owners, De Beira and Goldplata Mining have agreed:

 
 
(a)
that, subject to the conditions set out in this Agreement, De Beira may assign
its rights and obligations in the Project Agreements and the Titiribi Agreement;

 
 
(b)
to amend the terms of  the Project Agreements in the manner set out in this
Agreement; and

 
 
(c)
to the transfer of the rights held by Goldplata Colombia in the Acandi Project
to De Beira in accordance with the terms of this Agreement.

 
The parties agree
 
1.  
Definitions

 


1.1  
Definitions

 
In this Agreement:
 
 "Acandi Project" means the contractual rights which Goldplata Colombia has
under the terms of an agreement dated December 2006 between Goldplata Colombia
and Minerales del Darien S.A. and Minerales del Acandi S.A. which relates to 5
mining concessions in the Department of Choco in Colombia;
 
 "Agreement" means this heads of agreement;
 
Page - 2

--------------------------------------------------------------------------------


 "ASX" means ASX Limited;
 
 "Business Day" means a day which is not a Saturday, Sunday or gazetted public
holiday in the State of Western Australia.
 
 "Condoroma Agreement" means the Letter Agreement dated 5 July 2006 between
Goldplata Peru, Goldplata Resources and De Beira relating to the Condoroma
Silver Project;
 
 "Suyckutambo Agreement" means the Letter Agreement dated 5 July 2006 between
Goldplata Peru, Goldplata Resources and De Beira relating to the Suyckutambo
Silver Project;
 
 "El Diablo Project" means the project owned by Goldplata Peru which comprises
the concessions SANDRA 104 and 105 as described in the attachment marked
Annexure A;
 
 "Goldplata Colombia" means Goldplata Resources Sucursal-Colombia, a Colombian
registered branch of Goldplata Resources;
 
 "Goldplata Corporation" means Goldplata Corporation Limited, a wholly owned
subsidiary of Goldplata Resources;
 
 "Goldplata Mining" is the ultimate parent company of Goldplata Resources;
 
 "Project Agreements" means collectively the Condoroma Agreement and the
Suyckutambo Agreement; and
 
 "Titiribi Agreement" means the Letter Agreement dated 6 May 2006 between
Goldplata  Corporation, Goldplata Resources, Goldplata Colombia and De Beira
relating to the Titiribi Copper-Gold Project.
 
1.2  
Defined Terms

 
Terms that are not defined in this Agreement have the same meaning in this
Agreement as they do in the relevant Project Agreements.
 
1.3  
Interpretation

 
In this Agreement, unless the context otherwise requires:
 
(a)  
headings are not relevant to interpretation;

 
(b)  
the recitals and Annexures to this Agreement form part of it and references to
recitals, Annexures or clauses are to recitals or Annexures to, or clauses of,
this Agreement;

 
(c)  
a reference to a document (including this Agreement) is a reference to that
document as amended, supplemented or replaced from time to time;

 
(d)  
a reference to legislation includes any amendment to it and all subordinate
legislation;

 
(e)  
the singular includes the plural (and vice versa), and words of any gender
include the corresponding words of the other genders;

 
(f)  
where a word or phrase is given a defined meaning, any other part of speech or
grammatical form of that word or phrase has a corresponding meaning;

 
(g)  
the word "includes" in any form is not a word of limitation;

 
Page - 3

--------------------------------------------------------------------------------


(h)  
if any day appointed or specified by this agreement for the payment of any money
or doing of any thing falls on a day which is not a Business Day, the day so
appointed or specified shall be deemed to be the next Business Day;

 
(i)  
the expression "related body corporate" has the same meaning as it does in the
Corporations Act 2001 (Cth); and

 
(j)  
references to "agree", "approve" or "consent" are to agreement, approval or
consent (as the case may be) in writing.

 
2.  
Consent to Assignment

 


2.1  
Acknowledgement

 
The Owners and Goldplata Mining acknowledge that De Beira proposes to assign its
legal rights and obligations under the Project Agreements and the Titiribi
Agreement to a public company listed or proposing to list on ASX ("Listed
Company").
 
2.2  
Due Diligence

 
The Owners and Goldplata Mining confirm that:
 
(a)  
upon receiving written notification from De Beira of details of the Listed
Company to which De Beira proposes to assign its rights and obligations under
the Project Agreements and the Titiribi Agreement, they will review the due
diligence investigations conducted by De Beira (including investigation of
trading and financial history); and

 
(b)  
within two weeks of being provided with the full results of De Beira's due
diligence investigations into the Listed Company, they will advise De Beira
whether they consent to the assignment.  Such consent must not be unreasonably
withheld.

 
3.  
Titiribi Agreement

 


The parties agree that the Titiribi Agreement will continue in accordance with
its terms and not be amended.
 
4.  
Goldplata Peru warranties

 


The Owners acknowledge and warrant as at the date of this Agreement that:
 
(a)  
the obligations of the parties under the Titiribi Agreement have been complied
with; and

 
(b)  
the concessions and permits relating to the Suyckutambo Agreement, Condoroma
Agreement and the El Diablo Project, as set out in Annexure A, are all held by
Goldplata Peru and are in good standing.  Further, that the requirements of
clause 14 of the Project Agreements have been satisfied, except in so far as
they relate to El Diablo.

 
5.  
Suyckutambo Agreement

 


The Parties agree that the Suyckutambo Agreement is hereby amended and
supplemented as follows:
 
(a)  
The Owners acknowledge that expenditure in the sum of US$350,000 has been made
by De Beira under the Suyckutambo Agreement as at the date of this Agreement and
therefore the remaining Exploration Expenditure required to satisfy the
obligation under clause 2 of the Suyckutambo Agreement is US$3.65 million.  The
remaining Exploration Expenditure is to be expended by De Beira as follows:

 
Page - 4

--------------------------------------------------------------------------------


(i)  
US$1.0 million by 31 August 2008; and

 
(ii)  
the remaining US$2.65 million by 31 August 2009.

 
Upon De Beira expending the required US$3.65 million De Beira will have earned a
65% interest in the Property as defined under the Suyckutambo Agreement
("Suyckutambo Property").
 
(b)  
De Beira has waived its right to elect to earn an additional 5% as provided for
under clause 5(a) of the Suyckutambo Agreement.

 
(c)  
Exploration Expenditure can include expenditure on items required to advance the
Suyckutambo Property towards production such as:

 
(i)  
Land purchase;

 
(ii)  
Metallurgical test work and design;

 
(iii)  
Mine design and development;

 
(iv)  
Environmental baseline studies and approvals;

 
(v)  
Feasibility studies and work deemed by the technical review group ("Technical
Review Group") necessary to recommend to the Parties that the project is
economic to develop and resolve to proceed to a production phase; and

 
(vi)  
Construction and commissioning activities.

 
(d)  
In addition to the further US$3.65 million of Exploration Expenditure set out
above, provided that De Beira earns a 65% interest in the Suyckutambo Property
and enters into a Joint Venture Agreement with the Owners:

 
(i)  
De Beira will sole fund additional expenditure to a maximum of US$4 million
("Additional Expenditure"), for all necessary technical work and the
development, construction and commissioning up to the commencement of first
production from the processing facilities, as referred to under clause 15(g) of
the Suyckutambo Agreement; and

 
(ii)  
If expenditure is required over and above the Additional Expenditure to bring
the project to commencement of first production such funds must be provided on a
pro rata basis in accordance with the parties 65/35 interests in the Property or
have their interests proportionally diluted.  For the purposes of calculating
any dilution, each party will be deemed to have contributed US$8 million in
funding.

 
(e)  
In accordance with clause 15(e) of the Suyckutambo Agreement, the Exploration
Expenditure and the Additional Expenditure will be treated as loans to the Joint
Venture but the Additional Expenditure must be repaid as a priority from 100% of
available cash flows and thereafter the Exploration Expenditure and any other
entitlement to payments to either party will be made in accordance with 50% cash
flow principle under clause 15(e).

 
(f)  
Within 14 Business Days of signing of this Agreement, De Beira will pay
Goldplata Resources US$500,000 in consideration for the inclusion of the El
Diablo Project into the Suyckutambo Agreement.  Goldplata Peru warrants that the
El Diablo Project is not subject to any claim by a third party nor are there any
agreements granting any other rights to any other party with respect to the El
Diablo Project .

 
Page - 5

--------------------------------------------------------------------------------


(g)  
The entitlement of the Owners to Gross Over Riding Royalties under clause 15(c)
of the Suyckutambo Agreement is extinguished.

 
(h)  
It was intended during the Option Period that the exploration program would be
developed, ratified and identified work carried out under the direction of an
Exploration Committee comprising representatives of the Owners and De Beira.  As
the Exploration Committee has not been formally defined or operationally
effective, following the execution of this Agreement:

 
(i)  
The Exploration Committee shall be reconstituted as the Technical Review Group
("TRG") with the Owners and De Beira with the representatives of De Beira having
majority voting rights.

 
(ii)  
The role of this group shall be expanded to include oversight of mine
feasibility studies, development of recommendations to the respective boards of
a decision to mine as well as the design and implementation of Exploration
Expenditures.

 
(iii)  
The TRG will meet at least four times per year, or as agreed by the committee
members, to review progress and success against pre determined criteria and plan
the next stage of exploration.

 
(iv)  
In all other respects the duties of the TRG will include the responsibilities of
the Exploration Committee as contemplated under the terms of the Suyckutambo
Agreement, including the establishment of the programme and budget, making cash
calls for Exploration Expenditures on De Beira, supervising and reviewing the
work of the Operator.  The Chairman of the Exploration Committee will be a
representative of De Beira or his nominated representative who must give
approval in writing, on behalf of the Exploration Committee, of all Exploration
Expenditures and provide notice of the approval to the Owners and De Beira
before such expenditure is incurred.

 
6.  
Condoroma Agreement

 


The Parties agree that, the Condoroma Agreement is hereby amended and
supplemented as follows:
 
(a)  
The Owners acknowledge that expenditure in the sum of US$350,000 has been made
by De Beira under the Condoroma Agreement as at the date of this Agreement and
therefore the remaining Exploration Expenditure required to satisfy the
obligation under clause 2 of the Condoroma Agreement is US$3.65 million.  The
remaining Exploration Expenditure is to be expended by De Beira as follows:

 
(i)  
US$1.0 million by 31 August 2008; and

 
(ii)  
the remaining US$2.65 million by 31 August 2009.

 
Upon De Beira expending the required US$3.65 million De Beira will have earned a
65% interest in the Property as defined under the Suyckutambo Agreement
("Condoroma Property").
 
(b)  
De Beira has waived its right to elect to earn an additional 5% as provided for
under clause 5(a) of the Condoroma Agreement.

 
Page - 6

--------------------------------------------------------------------------------


(c)  
Exploration Expenditure may include expenditure on items required to advance the
Condoroma Property towards production such as:

 
(i)  
Land purchase;

 
(ii)  
Metallurgical test work and design;

 
(iii)  
Mine design and development;

 
(iv)  
Environmental baseline studies and approvals;

 
(v)  
Feasibility studies and work deemed by the technical review group ("Technical
Review Group") necessary to recommend to that the project is economic to develop
and resolve to proceed to a production phase; and

 
(vi)  
Construction and commissioning activities.

 
(d)  
In addition to the further US$3.65 million of Exploration Expenditure set out
above, assuming that De Beira earns a 65% interest in the Condoroma Property and
enters into a Joint Venture Agreement with the Owners:

 
(i)  
De Beira will sole fund additional expenditure to a maximum of US$4 million
("Additional Expenditure"), for all necessary technical work and the
development, construction and commissioning up to the commencement of first
production from the processing facilities, as referred to under clause 15(g) of
the Condoroma Agreement; and

 
(ii)  
If expenditure is required over and above the Additional Expenditure to bring
the project to commencement of first production such funds must be provided on a
pro rate basis in accordance with the parties 65/35 interests in the Property or
have their interests proportionally diluted.  For the purposes of calculating
any dilution, each party will be deemed to have contributed US$8 million in
funding.

 
(e)  
In accordance with clause 15(e) of the Condoroma Agreement, the Exploration
Expenditure and the Additional Expenditure will be treated as loans to the Joint
Venture but the Additional Expenditure must be repaid as a priority from 100% of
available cash flows and thereafter the Exploration Expenditure and any other
entitlement to payments to either party will be made in accordance with 50% cash
flow principle under clause 15(e).

 
(f)  
The entitlement of the Owners to Gross Over Riding Royalties under clause 15(c)
of the Condoroma Agreement is extinguished.

 
(g)  
It was intended during the Option Period that the exploration program would be
developed, ratified and identified work carried out under the direction of an
Exploration Committee comprising representatives of the Owners and De Beira.  As
the Exploration Committee has not been formally defined or operationally
effective, following the execution of this Agreement:

 
(i)  
The Exploration Committee shall be reconstituted as the Technical Review Group
("TRG") with the Owners and De Beira with the representatives of De Beira having
majority voting rights.

 
(ii)  
The role of this group shall be expanded to include oversight of mine
feasibility studies, development of recommendations to the respective boards of
a decision to mine as well as the design and implementation of Exploration
Expenditures.

 
Page - 7

--------------------------------------------------------------------------------


(iii)  
The TRG will meet at least four times per year, or as agreed by the committee
members, to review progress and success against pre determined criteria and plan
the next stage of exploration.

 
(iv)  
In all other respects the duties of the TRG will include the responsibilities of
the Exploration Committee as contemplated under the terms of the Condoroma
Agreement, including the establishment of the programme and budget, making cash
calls for Exploration Expenditures on De Beira, supervising and reviewing the
work of the Operator.  The Chairman of the Exploration Committee will be a
representative of De Beira or his nominated representative who must give
approval in writing, on behalf of the Exploration Committee, of all Exploration
Expenditures and provide notice of the approval to the Owners and De Beira
before such expenditure is incurred.

 
7.  
De Beira right to withdraw or sell

 


7.1  
Notice of withdrawal or sale

 
(a)  
At any time after De Beira has earned a 65% interest in the Condoroma Property
or the Suyckutambo Property, De Beira will have a period of 120 days to decide
and commit to funding that project into commercial production, as contemplated
by the process in clause 15(g) of the relevant Project Agreement.

 
(b)  
Where De Beira decides to not commit to the funding as provided for in clause
7.1(a) then De Beira must give notice to the Owners to either withdraw from the
relevant project in accordance with clause 7.2 or attempt to sell its interest
in the relevant project in accordance with clause 7.3.

 
(c)  
If De Beira does commit to the funding as provided for in clause 7.1(a) then De
Beira will undertake project development as defined in any feasibility study and
assure development in line with normal industry operating standards and
protocols.

 
7.2  
Withdrawal

 
(a)  
Where De Beira gives notice to the Owners that it elects to merely withdraw from
a particular project then it may do so without incurring further expenditure and
De Beira's interest in that project reverts to the Owners.

 
(b)  
The withdrawal by De Beira does not limit the Owners' rights in relation to any
antecedent breaches committed by De Beira under the relevant Project Agreement
or the terms of this Agreement prior to withdrawal.

 
7.3  
Sale

 
(a)  
Where De Beira gives notice to the Owners that it elects to sell its interest
under a particular Project Agreement then it must first offer that interest to
the Owners in accordance with clause 8.

 
(b)  
Any sale by De Beira does not limit the Owners' rights in relation to any
antecedent breaches committed by De Beira under the relevant Project Agreement
or the terms of this Agreement prior to any sale.

 
Page - 8

--------------------------------------------------------------------------------


8.  
Pre-emption on sale

 


8.1  
Permitted sale

 
De Beira may not transfer or otherwise dispose of the interest it holds in a
Project Agreement other than in compliance with this clause 8.
 
8.2  
Pre-emptive rights

 
(a)  
Subject to clause 8.2(b), if De Beira ("Selling Party") intends to sell its
interest in a Project Agreement ("Interest") to a third party, it will provide a
notice ("Sale Notice") to Goldplata Mining ("Continuing Party"), giving details
as of the Interest (“Sale Interest”) and the price payable for the Sale
Interest, whereupon:

 
(i)  
the Continuing Party may at any time within 20 Business Days after the Sale
Notice, notify the Selling Party that they wish to acquire the Sale
Interest  for a price equal to the price specified in the Sale Notice;

 
(ii)  
If a Continuing Party gives a notice to the Selling Party in accordance with
clause 8.2(a)(i), the Selling Party will sell the relevant Sale Interest to the
Continuing Party and the Continuing Party will pay the relevant price for the
Sale Interest to the Selling Party within 20 Business Days of such notice; and

 
(iii)  
If a Continuing Party does not give a notice in accordance with clause
8.2(a)(i), the Selling Party will be free to sell the relevant Sale Interest to
a third party (provided that the price payable for the Sale Interest is not less
than that specified in the Sale Notice).

 
(b)  
Any transfer from a Selling Party to a related body corporate of such Selling
Party will not be considered as a transfer to which clause 8.2(a) applies.

 
8.3  
Deed of assumption

 
No transfer of an Interest will be deemed to be effective unless and until the
relevant transferee executes and delivers to the other party then holding the
corresponding part of the Interest a deed pursuant to which the transferee
covenants in favour of the holder of the Interest to accept and perform the
obligations attaching to the relevant Sale Interest and for the avoidance of
doubt the relevant Project Agreement and this Agreement with effect on and from
the date of such transfer.
 
8.4  
Reciprocal Rights

 
De Beira shall have reciprocal pre-emptive rights, which shall operate in
similar manner to that described in clauses 8.1, 8.2 and 8.3 above.
 
9.  
Transfer of Acandi Project

 


The parties agree that Goldplata Colombia must transfer its contractual rights,
amongst other things, including a right to earn up to 80% in the project
("Acandi Interest"), to De Beira upon satisfaction of the following conditions:
 
(a)  
De Beira pays US$220,000 to Goldplata Colombia within 5 Business Days of the
date of this Agreement (or under such other arrangement that the parties may
separately agree upon), to satisfy current expenditure commitments for the
Acandi Project;

 
(b)  
De Beira pays Goldplata Colombia US$20,000 per month to satisfy care and
maintenance obligations for the Acandi Project, starting on 1 August 2007 until
30 November 2007 at which time it will be jointly decided if the parties wish to
proceed with the project or that they mutually agree to sell the project to a
third party (The sale of the project to any third party will be conditional upon
Goldplata Colombia having a first right of refusal and the parties agree to
apply the principles in clause 8 of this Agreement and treat the sale of the
Acandi Interest as if it were De Beira selling that interest to the third party
as contemplated under that clause); and

 
Page - 9

--------------------------------------------------------------------------------


(c)  
De Beira pays Goldplata Mining a 1% net smelter royalty ("1% NSR") arising from
the Acandi Interest.  The 1% NSR will be governed by an agreement between De
Beira and Goldplata Colombia in the same terms of Annexure C to the Suyckutambo
Agreement ("NSR Agreement").  De Beira and Goldplata Mining will enter into the
NSR Agreement contemporaneously with the transfer of the Acandi Interest.

 
(d)  
Goldplata Colombia will procure from Minerales del Darien S.A. and Minerales del
Acandi S.A an acknowldgement and a consent of its assignment of the Acandi
Interest.

 
10.  
Waiver

 


Conditional upon the execution of this Agreement, the parties acknowledge and
confirm that any rights in relation to defaults or breaches under the Project
Agreements which occurred prior to the date of this Agreement are waived.
 
11.  
Further documents

 


(a)  
The parties undertake to negotiate in good faith to enter into the deeds which
amend the Project Documents, as soon as practicable after the date of this
Agreement, which will contain the amendments provided for in this Agreement.

 
(b)  
Notwithstanding clause 11(a), the parties agree and acknowledge that this
Agreement sets out the essential terms of their agreement with respect to the
amendment of the Project Documents.

 
12.  
Legally binding

 


The parties agree and acknowledge that this Agreement is intended to create
legally binding obligations on them in accordance with its terms.
 
13.  
General

 


13.1  
Confidentiality

 
(a)  
The parties agree to keep confidential the existence of this Agreement and,
subject to the remainder of this clause 13.1, will not disclose those matters
other than to a related body corporate or other person reasonably having a need
to know about such matters, provided that such disclosure must be made on a
confidential basis.

 
(b)  
Subject to clause 13.1(c), no party will make any public announcement in
relation to any of the matters described in clause 13.1(a) without the prior
approval of the other parties as to the form, content and timing of such
announcement.

 
(c)  
The prohibition in clause 13.1(b) does not apply to the extent that a party is
required to make disclosure:

 
(i)  
to comply with the requirements of any law or rules of an applicable stock
exchange; or

 
Page - 10

--------------------------------------------------------------------------------


(ii)  
for the purpose of obtaining any consent, authorisation, approval or licence
from a government authority,

 
(iii)  
in which case that party will not be required to obtain the prior approval of
the other parties, but in which case clause 13.1(d) will apply.

 
(d)  
A party required to make an announcement or disclosure in accordance with clause
13.1(c)(i) must not do so unless it has given the other parties 3 Business Days'
notice of such requirement (or such shorter period of notice as the relevant law
or rules of the applicable stock exchange allow) and has consulted with the
other parties to the fullest extent possible in relation to the content of the
notice.

 
(e)  
This clause 13.1 continues in full effect until the date which is 3 years after
the date of termination or expiry of this Agreement.

 
13.2  
Further acts

 
Each party will promptly do and perform all further acts and execute and deliver
all further documents (in form and content reasonably satisfactory to that
party) required by law or reasonably requested by any other party to give effect
to this Agreement.
 
13.3  
Notices

 
(a)  
A notice or other communication under or in connection with this Agreement
("Notice") must be in writing, signed by or for the sending party and sent by
post, with a copy transmitted by facsimile, to the address of the relevant
receiving party as notified from time to time.

 
(b)  
A Notice transmitted by facsimile in accordance with clause 13.3(b) will be
deemed to have been  received by the receiving party when the sender's facsimile
machine records that it was transmitted without error.

 
13.4  
Costs and stamp duty

 
(a)  
Subject to clause 13.4(b), the parties will each bear their respective legal and
other costs associated with the negotiation and execution of, and performance of
their obligations under, this Agreement.

 
(b)  
De Beira will bear the costs of any stamp duty (including any penalties for late
lodgement or non-payment of duty) assessed in relation to this Agreement and the
transactions it contemplates.

 
13.5  
Amendments

 
This Agreement may only be amended by agreement between the parties.
 
13.6  
Assignment

 
The rights of the parties under this Agreement are personal and cannot be
assigned without the consent of the parties except as provided for in this
Agreement.
 
13.7  
Entire agreement

 
This Agreement together with the Project Agreements constitutes the entire
agreement between the parties as to its subject matter and supersedes all prior
contracts, arrangements and understandings.  Any inconsistency between this
Agreement and a Project Agreement will be determined in accordance with the
terms of this Agreement.
 
Page - 11

--------------------------------------------------------------------------------


13.8  
Counterparts

 
This Agreement may be executed in one or more counterparts (including by
facsimile signature) which, taken together, will constitute one and the same
document.
 
13.9  
Governing law and jurisdiction

 
This Agreement is governed by the laws of Western Australia and the parties
submit to the non-exclusive jurisdiction of the courts of Western Australia for
all disputes arising in connection with this Agreement.
 


 


 
Executed as an agreement.
 


 


Signed by Michel Juilland for and on behalf of Goldplata Resources Peru
S.A.C. in the presence of:
   
/s/ Michel Juilland
Signature
/s/ Juan Carlos Alcalde
     
Signature of Witness
 
Juan Carlos Alcalde
     
Name of Witness in full



 


 


Signed by Michel Juilland for and on behalf of Goldplata Mining International
Corporation in the presence of:
   
/s/ Michel Juilland
Signature
/s/ Juan Carlos Alcalde
     
Signature of Witness
 
Juan Carlos Alcalde
     
Name of Witness in full



 
Signed by Michel Juilland for and on behalf of Goldplata Resources Inc. in the
presence of:
   
/s/ Michel Juilland
Signature
/s/ Juan Carlos Alcalde
     
Signature of Witness
 
Juan Carlos Alcalde
     
Name of Witness in full



 


Page - 12

--------------------------------------------------------------------------------


 
Signed by Georges Juilland for and on behalf of Goldplata Corporation
Limited. in the presence of:
   
/s/ Georges Juilland
Signature
/s/ Juan Carlos Alcalde
     
Signature of Witness
 
Juan Carlos Alcalde
     
Name of Witness in full



 
Signed by Georges Juilland for and on behalf of Goldplata Resources
Sucursal-Colombia. in the presence of:
   
/s/ Georges Juilland
Signature
/s/ Juan Carlos Alcalde
     
Signature of Witness
 
Juan Carlos Alcalde
     
Name of Witness in full



 


 
Signed by Reginald N Gillard for and on behalf of De Beira Goldfields Inc.  in
the presence of:
   
/s/ Reginald N Gillard
Signature
/s/ Juan Carlos Alcalde
     
Signature of Witness
 
Juan Carlos Alcalde
     
Name of Witness in full



 
Signed by Susmit Shah for and on behalf of De Beira Goldfields Inc.  in the
presence of:
   
/s/ Susmit Shah
Signature
/s/ Juan Carlos Alcalde
     
Signature of Witness
 
Juan Carlos Alcalde
     
Name of Witness in full
 


 
Page - 13

--------------------------------------------------------------------------------


 
Annexure A - El Diablo Concessions
 
 
 
 
 
 
 
 
 
 
 
Page - 14

--------------------------------------------------------------------------------

